Appeal from order, Supreme Court, New York County (Okin, J.), entered April 13,1981, denying a direction for emergency public assistance to *754petitioner and other relief, is dismissed as moot, without costs. Petitioner who sought emergency public assistance during a temporary visit to the United States has since returned to his home country, Venezuela. Thus as to petitioner, the present proceeding is moot. It has not been shown that the Department of Social Services’ action (whatever it was) with respect to petitioner represents a general course of conduct. In particular it has not been shown that the question as to the right of temporary visitors to this country to public assistance from the City of New York is one that arises frequently or that it will escape judicial review if this case is dismissed as moot. Many temporary visitors are here for an extended period of time, e.g., petitioner had a visa for one year; other visitors may well be in this country long enough to obtain judicial review if the question arises. Further, because of the speed with which this proceeding was brought on, the record is incomplete and there is no practical likelihood of its ever being made complete. The serious doubts as to petitioner’s own situation have not been and cannot now be explored. We do not know whether petitioner applied to the Venezuelan consulate for assistance, etc. Concur — Sandler, J. P., Ross, Carro and Silverman, JJ.